In a proceeding to invalidate petitions designating respondents Zuckerman and Deangelis as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 16th Election District of the 14th Assembly District of the County of Nassau, and for injunctive relief, petitioner appeals from an order of the Supreme Court, Nassau County, entered June 5, 1969, which denied the application and dismissed the petition in the proceeding. Order reversed, on the law, without costs, and proceeding remitted to the Special Term for (1) a hearing of the objections to the designating petitions and (2) a new determination (Matter of Elovich v. Meisser, 32 A D 2d 795). No questions of fact were considered on this, appeal. Hopkins, Benjamin and Martuscello, JJ., concur; Beldoek, P. J., and Rabin, J., dissent and vote to affirm the order, for the reasons set forth in their dissenting memorandum in Matter of Elovich v. Meisser (32 A D 2d 7.95).